Voto disidente del
Juez Asociado Señor Negrón García.
HH
La negativa de la mayoría del Tribunal a darle acceso inmediato ál periódico El Vocero de Puerto Rico de los In-formes financieros sometidos por el Juez Superior, Hon. Fernando Campoamor Redín para los años 1990 y 1991, sienta un dañino y peligroso precedente que sitúa a los jueces en una posición de privilegio irritante. Teje a la vez, un manto de secretividad que obstaculiza irrazonable-mente que afloren y se conozcan las virtudes éticas de to-dos los miembros de la judicatura puertorriqueña. Lo oculto genera suspicacia, promueve malos entendidos y frustra las expectativas ciudadanas.
HH
De su faz, la petición de El Vocero de Puerto Rico cumple satisfactoriamente con la Regla 9 del reglamento aplicable al Canon X del Código de Etica Judicial sobre Informes de Divulgación de Actividades Extrajudiciales y Financieras de los Jueces.
En primer lugar, se trata de un periódico que constitu-cionalmente tiene “un interés legítimo”, atado inexorable-mente a la legitimación activa que posee fundada en su razón de ser y función(1) Negársela, es negar su propia *1004existencia. “En la esfera política, los medios informativos han sido llamados con propiedad la cuarta rama del go-bierno’, nombre que describe la función del periodismo como guardián fiel y motivador de las otras tres ramas. El medio tiene poder e influencia en las esferas sociales, polí-ticas y económicas de la sociedad.” L. Brown, Responsabilidad Social de la Prensa, México, Eds. Asociados, 1977, pág. 9. Aun con todas las imperfecciones de esos medios de comunicación, en una democracia, la publicidad tiende a garantizar posteriormente un control constructivo sobre la obra gubernamental, incluso la administración de justicia; sobre todo, fomenta su credibilidad. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982). La característica medular del periodismo moderno es su dinamismo: noticia del mo-mento, actualizada y procesada instantáneamente por me-dio de la televisión, la radio y, en cierta medida, la prensa diaria escrita. El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992), opinión disidente.
En segundo lugar, ¿qué “más exposición definida” o es-pecificación puede exigírsele a El Vocero de Puerto Rico? Nos parece que la resolución presupone un conocimiento cabal previo de la información que precisamente se inte-resa examinar. Ello conlleva el absurdo de hacer innecesa-rio el examen del informe financiero.
Finalmente, es evidente que la mayoría del Tribunal hoy debilita la labor de fiscalización genuina de la prensa sobre los miembros de la judicatura y demás funcionarios claves de la Rama Judicial. Jamás esa fue la intención al aprobar el Reglamento. Después de este enfoque, ¿con qué fuerza moral podemos evaluar reclamos análogos contra los miembros de la Rama Ejecutiva y Legislativa? La Consti-tución ni las leyes nos autorizan a ser arbitrarios. “[L]a justicia ... no reconoce castas ni jerarquías ...’’Moreno v. Gore, Gobernador, 46 D.P.R. 408, 417 (1934).

 Aparte de que esa condición por sí sola acredita un "interés legítimo”, cabe cuestionarse la validez de ese requisito bajo el actual ordenamiento constitucional *1004vigente. Dejamos para mejor ocasión pronunciarnos sobre este extremo.